Citation Nr: 1826060	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right eye disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from November 1975 to November 1979 and from April 1981 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in August 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's service-connected pes planus and hallux valgus chronically worsens his arthritis of the right ankle, status post fracture with surgical repair.

2. A chronic right eye disability was not incurred in active service; any current right eye disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Arthritis of the right ankle is aggravated by service-connected disabilities.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

2. A right eye disability was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in August 2017.  There has been substantial compliance with the Board's remand directives as they pertain to the issues decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104 (2012).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Generally, to establish service connection on a direct basis, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

Arthritis of the Right Ankle

The Veteran asserts that his current right ankle disability, diagnosed as arthritis status post fracture with surgical repair, is directly due to his period of active service.  Alternately, he contends his current right ankle disability is secondary to some or all of his service-connected orthopedic disabilities.

Significantly, the Veteran was provided a VA examination in September 2017, at which the VA examiner conducted a physical examination of the Veteran and reviewed the entire claims file, including service treatment records and the Veteran's lay assertions.  With regards to direct service connection, the examiner opined that it is less likely as not that the Veteran's current right ankle disability is etiologically related to service.  The examiner noted that there is no medical evidence of a right ankle disability in service and, while an April 2016 x-ray shows evidence of previous fracture with surgical repair, a September 1995 right ankle x-ray, provided after service separation, was normal.  

With respect to secondary service connection, the examiner also opined that it is less likely as not that the current right ankle disability is proximately due to a service-connected disability.  Again, the VA examiner noted the evidence of a previous ankle fracture with surgical repair, and opined that this fracture is likely the cause of the Veteran's ankle problems, making other causes, including service-connected disabilities, unlikely.  

With respect to aggravation, the VA examiner opined that it is at least as likely as not that the Veteran's right ankle disability was aggravated beyond its natural progression by service-connected hallux valgus with pronation and pes planus.  The examiner noted that hallux valgus with pronation increases medial torsional and lateral compressive stresses on the ankle, most likely exacerbating an existing right ankle injury.  However, because the pes planus has been present long-term, there is no specific inciting date with which to establish a baseline.

The Board recognizes the September 2017 VA examiner stated that he could not determine a pre-aggravation baseline for the Veteran's right ankle disability.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the September 2017 VA examination report, including the examiner's clear opinion that the Veteran's right ankle disability was exacerbated by his service-connected hallux valgus and pes planus, the Board finds that service connection for aggravation of arthritis of the right ankle status post fracture with surgical repair is warranted.

Right Eye Disability

The Veteran also claims service connection for a right eye disability as directly related to active service.  Specifically, he contends that he suffered an eye injury during service, and continued to experience pain and irritation, described as a feeling of having something in his eye, ever since.

While the evidence reveals that the Veteran currently suffers from a right eye disability, diagnosed as pseudophakia post cataract removal, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records indicate the Veteran sought treatment in November 1992 with a one-day history of "eye pressure" in the right eye.  He also reported having had cold symptoms, nasal stuffiness, irritation, and a "burning sensation."  Testing revealed normal eyes with no ocular disease.  No other complaints of the eye are noted during service, and the Veteran himself denied a history of eye problems at service discharge.  See  January 1995 Report of Medical History.  Finally, a January 1995 Report of Medical examination indicates normal general eyes, ophthalmoscopic, pupils, and ocular motility clinical evaluations.  As such, the Board finds that no chronic right disability was manifest during the Veteran's active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R.§ 3.303d).  Post-service treatment records indicate that the Veteran first sought treatment for an eye condition in approximately 2012, over 15 years following service separation.  At that time, the Veteran reported worsening night vision, but denied a history of swollen, itchy, scratchy, or painful eyes.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was provided a VA examination in September 2017.  Following a review of the claims file, including the Veteran's and his wife's lay statements addressing complaints of irritated eyes since service, the VA examiner agreed with the previous diagnosis of pseudophakia.  The examiner opined that it is less likely as not that the Veteran's current eye disability is etiologically related to service, noting that the Veteran did not complain of any eye conditions for a lengthy period of time following service, and his cataracts were discovered after a routine refraction could not correct his vision in April 2012.  

In sum, the Board finds that there is no evidence of a chronic right eye disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current right eye disability and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the negative VA etiological opinion is highly probative and weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from a right eye disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., irritation of the eye; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Even assuming arguendo that the recent lay statements addressing feelings of eye irritation since service are credible, the Veteran and his wife are not shown to have the medical expertise to relate these subjective symptoms to an objective medical diagnosis, namely cataracts and pseudophakia.  Consequently, these lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right eye disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107.

ORDER

Service connection for aggravation of arthritis of the right ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right eye disability is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


